12/14/2015
                                                                                        FILED IN
                                                                                 1st COURT OF APPEALS
                                            NOTICE OF APPEALS                        HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS             12/16/2015 1:57:55 PM
                                                                                 CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:   2015-27521      COURT: 270TH      TENTATIVE DUE DATE: 3/9/2016
                 REGULAR (MTN TO RECONSIDER
APPEAL TYPE                                     CASE STATUS: DISPOSED (FINAL)
                 FILED)
APPELLANT:       RUBEN GUEVARA
                 WCA WASTE CORPORATION, WASTE CORPORATION OF TEXAS AND EROL MAURICIO
APPELLEE:
                 GONZALEZ


EVENT FILE DATE      12/10/2015         NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA
FILED BY:     KENNETH B FENELON JR              TBN:      24059741
DATE ORDER SIGNED        11/10/2015
COURT ASSIGNED TO:       FIRST COURT OF APPEALS
IMAGE NO:     67897432        VOLUME:                PAGE:
MOTION FOR NEW TRIAL FILING DATE:         : December 8, 2015
NOTES:

                                                 CHRIS DANIEL
                                                 Harris County, District Clerk


                                                 By: /s/DUANE C. GILMORE
                                                        DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       DEC 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201527521__ PJN> __ TRANS NUM: _________ CURRENT COURT: 270 PUB? _
CASE TYPE: MOTOR VEHICLE ACCIDENT            CASE STATUS: DISPOSED (FINAL)
STYLE: GUEVARA, RUBEN                     VS WCA WASTE CORPORATION (D/B/A WCA)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00007-0001 AGT          WCA WASTE CORPORATION OF TEXAS
_     00006-0001 AGT          WCA WASTE CORPORATION BY SERVI
_     00005-0001 DEF 00796740 WCA                                 HEMPHILL, ALL
_     00004-0001 DEF 00796740 WASTE CORPORATION OF TEXAS LP       HEMPHILL, ALL
_     00003-0001 DEF 00796740 GONZALES, EROL MAURICIO             HEMPHILL, ALL
_     00002-0001 DEF 00796740 WCA WASTE CORPORATION (D/B/A W      HEMPHILL, ALL
_     00001-0001 PLT 24048352 GUEVARA, RUBEN                      BICKERS, CURT


==> (7) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP